                Case 1:16-bk-11692                     Doc         Filed 12/06/19 Entered 12/06/19 11:11:22                                 Desc Main
   Fill in this information to identify the case:                   document Page 1 of 9
Debtor 1                 Kevin George Mathews
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        District of Rhode Island
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1611692
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                      12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             2
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                            01/15/2020
                                                                                                                                             _____________


                                                                                                  New total payment:
                                                                                                                                             1958.90
                                                                                                                                            $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      8 ____
                                                                    ____ 7 ____
                                                                            4 ____
                                                                                4

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           393.81
                Current escrow payment: $ _________________                                                                       430.07
                                                                                                            New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 1
            Kevin George Mathews                                                             1611692
      Case 1:16-bk-11692               Doc Filed     12/06/19 Entered 12/06/19
            ________________________________________________________
      Debtor 1
            First Name       Middle Name     Last Name
                                                                      Case number (if11:11:22         Desc Main
                                                                                     known) ______________________

                                             document Page 2 of 9
 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Tavon Taylor
      ______________________________________________________________
      Signature
                                                                                      12/06/2019
                                                                                Date _______________




 Print:______________________________________________________________
        TAYLOR,TAVON                                                             VP Loan Documentation
                                                                                ____________________________________________________________
        First Name            Middle Name             Last Name                 Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                  Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                      State        ZIP Code



                     800-274-7025                                                NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                        ____________________________________________________________
                                                                                Email




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 2
           Case 1:16-bk-11692           Doc       Filed 12/06/19 Entered 12/06/19 11:11:22                     Desc Main
                                                   document Page 3 of 9
                       UNITED STATES BANKRUPTCY COURT
                                                        District of Rhode Island


                                                    Chapter 13 No. 1611692
                                                    Judge: Diane Finkle

In re:
Kevin George Mathews
                                           Debtor(s).

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before December 09, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     Kevin George Mathews
                                     51 Outlook Avenue

                                     East Providence RI 02914



                                    By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                     N/A




Debtor’s Attorney:                   By Court's CM/ECF system registered email address
                                     Christopher Lefebvre
                                     Law Office of Claude Lefebvre & Sons
                                     PO Box 479 Two Dexter Street

                                     Pawtucket RI 02862


                                     By Court's CM/ECF system registered email address
                                     N/A




Trustee:                             By Court's CM/ECF system registered email address
                                     John Boyajian
                                     Trustee
                                     400 Westminster St. Box 12

                                     Providence RI 02903

                                                           _______________________________________________
                                                           /s/Tavon Taylor
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
Case 1:16-bk-11692             Doc     Filed 12/06/19 Entered 12/06/19 11:11:22   Desc Main
                                            document
                       Return Mail Operations        Page 4 of 9
                       PO Box 14547
                       Des Moines, IA 50306-4547




JOHN B. ENNIS, ESQ.#
1200 RESERVOIR AVE
CRANSTON, RI 02920
Case 1:16-bk-11692   Doc   Filed 12/06/19 Entered 12/06/19 11:11:22   Desc Main
                            document Page 5 of 9
          Case 1:16-bk-11692                Doc        Filed 12/06/19 Entered   12/06/19 11:11:22 Desc Main
                                                                              Escrow Review Statement
                                                      document
                                 Return Mail Operations              Page 6 ofFor
                                                                               9 informational purposes only
                                 PO Box 14547
                                 Des Moines, IA 50306-4547                              Statement Date:                             November 12, 2019
                                                                                        Loan number:
                                                                                        Property address:
                                                                                            51- 53 OUTLOOK AVE
                                                                                            EAST PROVIDENCE RI 02914-3244



                                                                                        Customer Service
                                                                                            Online                           Telephone
                                                                                            wellsfargo.com                   1-800-340-0473
          MARYANN MATHEWS
                                                                                            Correspondence                   Hours of operation
          KEVIN MATHEWS                                                                     PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
          C/O KEVIN MATHEWS                                                                 Des Moines, IA 50306
          51 OUTLOOK AVE                                                                    To learn more, go to:
          E PROVIDENCE RI 02914-3244                                                        wellsfargo.com/escrow


                                                                                               We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.

These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                         The escrow account has an overage of
Here’s what we found:                                                                                 $948.07
  • Required minimum balance: The escrow account balance is projected to be
     above the required minimum balance. This means there is an overage.

If payments required under the bankruptcy plan have not been made, any escrow
overage will be held in the escrow account.

  • Payments: As of the January 15, 2020 payment, the contractual portion of the
     escrow payment increases.



  Part 1 - Mortgage payment
   New Payment                   The new total payment will be $1,958.90
                                  Previous payment through New payment beginning with
                                   12/15/2019 payment date  the 01/15/2020 payment

 Principal and/or interest                $1,528.83                 $1,528.83                       No action required
 Escrow payment                              $393.81                  $430.07
                                                                                         Starting January 15, 2020 the new contractual
 Total payment amount                    $1,922.64                $1,958.90              payment amount will be $1,958.90




See Page 2 for additional details.
                                                                                                                                             Page 2 of 3
         Case 1:16-bk-11692                 Doc       Filed 12/06/19 Entered 12/06/19 11:11:22
                                                                                             Loan Desc Main
                                                                                                  Number:
                                                       document Page 7 of 9
    Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $5,160.86. For the coming year, we expect the amount paid from escrow to be
$5,160.86.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                       New monthly
                                   01/18 - 01/19     02/18 - 02/19       01/19 - 11/19   01/20 - 12/20
                                                                                                                      # of               escrow
                                     (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                     months              amount

Property taxes                           $4,725.75         $4,725.75         $5,160.86       $5,160.86        ÷         12       =          $430.07
Property insurance                      $3,337.00         $3,337.00             $0.00            $0.00        ÷         12       =            $0.00
Insurance refund                       -$6,287.00        -$3,337.00             $0.00            $0.00        ÷         12       =            $0.00
Total taxes and insurance                $1,775.75         $4,725.75         $5,160.86       $5,160.86        ÷         12       =          $430.07
Escrow shortage                           $294.39             $0.00             $0.00            $0.00

Total escrow                            $2,070.14          $4,725.75         $5,160.86       $5,160.86                                      $430.07


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                  (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance June, 2020                                 -$14,202.61            table)

Bankruptcy adjustment‡                                              +       $15,150.68

Minimum balance for the escrow account                               -            $0.00


Escrow overage                                                      =          $948.07


‡
 This adjustment of $15,150.68, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
             Case 1:16-bk-11692                 Doc        Filed 12/06/19 Entered 12/06/19 11:11:22 Desc Main Page 3 of 3
                                                            document Page 8 of 9                  Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from January, 2020 to December, 2020
                                            What we
                 Payments to                expect to                                                                  Projected escrow          Balance required
Date               escrow                    pay out         Description                                                   balance                in the account
Dec 2019                                                     Starting balance                                                -$11,622.17                   $2,580.44
Jan 2020              $430.07                     $0.00                                                                      -$11,192.10                   $3,010.51
Feb 2020              $430.07                     $0.00                                                                      -$10,762.03                   $3,440.58
Mar 2020              $430.07                     $0.00                                                                      -$10,331.96                   $3,870.65
Apr 2020              $430.07                     $0.00                                                                      -$9,901.89                    $4,300.72
May 2020              $430.07                     $0.00                                                                       -$9,471.82                   $4,730.79
Jun 2020              $430.07                  $5,160.86     EAST PROVIDENCE CITY(S)                                        -$14,202.61                       $0.00
Jul 2020              $430.07                     $0.00                                                                      -$13,772.54                    $430.07
Aug 2020              $430.07                     $0.00                                                                      -$13,342.47                    $860.14
Sep 2020              $430.07                     $0.00                                                                      -$12,912.40                   $1,290.21
Oct 2020              $430.07                     $0.00                                                                     -$12,482.33                    $1,720.28
Nov 2020              $430.07                     $0.00                                                                     -$12,052.26                    $2,150.35
Dec 2020              $430.07                     $0.00                                                                      -$11,622.19                   $2,580.42

Totals              $5,160.84                  $5,160.86



  Part 4 - Escrow account history
Escrow account activity from January, 2019 to December, 2019
                         Deposits to escrow                    Payments from escrow                                                        Escrow balance
   Date         Actual      Projected Difference           Actual   Projected Difference              Description              Actual         Projected Difference
Jan 2019                                                                                          Starting Balance           -$22,714.09      $2,362.89      -$25,076.98
Jan 2019           $0.00         $393.81      -$393.81        $0.00             $0.00    $0.00                               -$22,714.09       $2,756.70     -$25,470.79

Feb 2019           $0.00         $393.81      -$393.81        $0.00             $0.00    $0.00                               -$22,714.09       $3,150.51     -$25,864.60

Mar 2019        $1,692.18        $393.81      $1,298.37       $0.00             $0.00    $0.00                                -$21,021.91      $3,544.32     -$24,566.23

Apr 2019           $0.00         $393.81      -$393.81        $0.00             $0.00    $0.00                                -$21,021.91      $3,938.13    -$24,960.04

May 2019           $0.00         $393.81      -$393.81        $0.00             $0.00    $0.00                                -$21,021.91      $4,331.94     -$25,353.85

Jun 2019        $5,984.48        $393.81     $5,590.67     $5,160.86     $4,725.75      $435.11   EAST PROVIDENCE CITY(S)    -$20,198.29          $0.00      -$20,198.29

Jul 2019         $770.08         $393.81       $376.27        $0.00             $0.00    $0.00                               -$19,428.21        $393.81      -$19,822.02

Aug 2019         $385.04         $393.81         -$8.77       $0.00             $0.00    $0.00                               -$19,043.17        $787.62      -$19,830.79

Sep 2019         $770.08         $393.81       $376.27        $0.00             $0.00    $0.00                               -$18,273.09       $1,181.43     -$19,454.52

Oct 2019         $770.08         $393.81       $376.27        $0.00             $0.00    $0.00                               -$17,503.01       $1,575.24     -$19,078.25

Nov 2019        $5,487.03        $393.81     $5,093.22        $0.00             $0.00    $0.00                               -$12,015.98       $1,969.05     -$13,985.03
(estimate)

Dec 2019         $393.81         $393.81         $0.00        $0.00             $0.00    $0.00                                -$11,622.17     $2,362.86      -$13,985.03
(estimate)

Totals         $16,252.78       $4,725.72    $11,527.06    $5,160.86     $4,725.75      $435.11




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
Case 1:16-bk-11692   Doc   Filed 12/06/19 Entered 12/06/19 11:11:22   Desc Main
                            document Page 9 of 9
